661 So. 2d 380 (1995)
James Curtis TUBWELL, Appellant,
v.
STATE of Florida, Appellee.
No. 94-2688.
District Court of Appeal of Florida, First District.
October 12, 1995.
Nancy A. Daniels, Public Defender; David P. Gauldin, Assistant Public Defender, Tallahassee, for Appellant.
*381 Robert A. Butterworth, Attorney General; Thomas Crapps and Vincent Altieri, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges his judgment of conviction based upon the state's allegedly improper use of a peremptory challenge. Because defense counsel affirmatively accepted the jury without reserving her prior objection to the state's peremptory challenge, that objection was waived. See Joiner v. State, 618 So. 2d 174 (Fla. 1993). Consequently, the judgment of conviction is affirmed.
The appellant challenges his sentence based upon the trial court's use of a 1994 scoresheet to sentence offenses committed in 1993 and 1994. This court has held that the proper method is to use two scoresheets, so that the 1993 offenses are scored on a 1993 scoresheet and the 1994 offenses are scored on a 1994 scoresheet. Heath v. State, 656 So. 2d 527 (Fla. 1st DCA 1995). Accordingly, we vacate appellant's sentences, and remand for resentencing.
AFFIRMED in part, REVERSED in part, and REMANDED.
BOOTH, MINER and MICKLE, JJ., concur.